DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  Acronyms need to be written out the first time they are used, specifically MWIR, N-P-N and P-N-P.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-18 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: Although the prior art teaches infrared zoom lenses with six groups, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim 1, including an infrared zoom lens system consisting of: two parts with six main groups, the front part including an extender group comprising three optical elements in an N-P-N power configuration and a rear part including a fixed group comprising two optical elements, one of which is made from silicon has a positive power and two spherical surfaces with a convex one facing the object plane while the other is made from Germanium, has negative power, a spherical surface and an aspheric surface; a first moving group comprising a single negative Germanium element having negative power, a concave aspheric surface, and a concave spherical surface, a second moving group that comprises a single zinc selenide element having positive power and two convex aspheric surfaces, a third moving group comprising a single germanium element having positive power, an aspheric surface, and a hybrid aspheric-diffractive surface; and a relay group which comprises three optical elements in a P-N-P power configuration moveable within a small range of ±0.5 mm including all the numerical and structural limitations recited together in combination with the totality of particular 
The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cox (US 7,092,150) teaches an infrared zoom lens with six groups, but the groups have two or less lens elements, utilizing germanium and silicon, with no aspheric elements.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Addressing the outstanding objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/22/21